Citation Nr: 1243151	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-16 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left lower extremity disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2003 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In May 2009 the Board issued a decision reopening the previously denied claims asserting entitlement to service connection for a back disorder and a shoulder disorder.  The Board then denied those claims and also denied a service connection claim for a left lower extremity disorder.  The Veteran appealed this determination the Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in May 2011 vacating the Board May 2009 decision in its entirety.  

The claim came before the Board again in November 2011.  At that time, the Board recognized that several portions of the Board's decision in May 2009 were favorable to the Veteran and that the decision to vacate those portions of the May 2009 decision was likely done in error.  Accordingly, the Board re-addressed those issues to avoid any prejudice to the Veteran.  The Board also remanded the claims for entitlement to service connection for a back disorder, left shoulder disorder and left lower extremity disorder for further development.  

Unfortunately, a review of the claims filed reflects that further action by the RO/AMC is warranted even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

As noted above, the Board remanded the Veteran's claims of entitlement to service connection for a back disorder, a left shoulder disorder and a left lower extremity disorder in November 2011.  Unfortunately, these claims must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

Specifically, the Board finds that additional VA examinations are necessary as the January 2012 examination reports are not adequate for adjudication purpose.  Were the Board to consider the case on the merits without ensuring compliance with applicable case law, the decision would likely not withstand judicial scrutiny.  

The examiner who conducted those examinations made negative determinations as to etiology, but the associated rationale appears to be based solely on the lack of treatment records showing treatment for the claimed conditions.  The Board observes that the Veteran is competent to report that he experienced back, left shoulder and left lower extremity symptoms in service and since service.  He is also competent to report current symptoms that form the basis for a diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The absence of documented treatment is service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In rendering the new opinions, the examiner should consider the Veteran's statements regarding the occurrence of the disorders, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relief on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also request that the physician who conducted the January 2012 VA examination review the entire claims file, including this Remand, and provide an addendum to his previous report (another examination is not required).  The claims folder should be made available to and be reviewed by the examiner and a rationale for the opinion offered must be included in the report provided.  Explanations of the principles involved would be of considerable assistance.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that his back disorder, left shoulder disorder and left lower extremity disorder are etiologically related to his period of service from July 1980 to July 1994.  A review of the Court's May 2011 Order, page 4, may assist the examiner in understanding the burden placed on the Board in this case. 

The examiner must specifically acknowledge and discuss the Veteran's report that symptoms of these conditions were first manifested during his period of service, as well as his statements of continuous symptoms of those conditions during and after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relief on the absence of evidence in the Veteran's service medical record to provide a negative opinion). 
If the examiner determines that additional physical examination is required and/or the examiner is not available and another medical professional cannot render the requested opinion based upon the evidence of record, an examination should be scheduled.

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

2.  When all of the requested development above has been completed, the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


